ON REHEARING
ELLIS, Judge.
After rendition of the original opinion herein, it was pointed out on application for rehearing that the complete record was not before us. Thereafter, a supplemental transcript was filed, which contained various orders extending the temporary restraining order through the date of the judgment dissolving same.
Under those circumstances, we conclude that the trial judge was justified in making an award for attorney’s fees for services rendered in connection with obtaining the dissolution of the restraining order. Article 3608, Code of Civil Procedure. The making of such an award, as well as the amount thereof, lies within the discretion of the trial judge, and no abuse of that discretion has been shown in this court.
The judgment appealed from is therefore affirmed, at plaintiff’s cost.
Affirmed.